Citation Nr: 9926445	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-16 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to July 29, 1996, for 
the grant of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).   


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran did not file a formal or informal claim for 
entitlement to service connection for bilateral hearing loss 
prior to July 29, 1996. 

3.  A June 1998 RO decision implemented the Board's June 1998 
decision and granted service connection for bilateral hearing 
loss, effective from July 29, 1996, the date of receipt of 
the veteran's original claim.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than July 29, 1996, for the award of service connection for 
the veteran's bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400(b)(2) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that an effective date earlier than 
July 29, 1996, is warranted for service connection for 
bilateral hearing loss.  He contends that an effective date 
at least back to April 28, 1980 is warranted based on medical 
evidence verifying hearing loss to that date.  In considering 
the veteran's claim for an earlier effective date for service 
connection, the Board has reviewed the procedural history of 
the veteran's claim.

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefor. 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Where a grant of disability compensation is made on the basis 
of direct service connection, the effective date will be the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i). Otherwise, the effective date will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

On July 29, 1996, the RO received a VA Form 21- 4138 
(Statement in Support of Claim) executed by the veteran 
wherein the veteran initially claimed entitlement to service 
connection for hearing loss.  

The veteran appealed an October 1996 RO rating decision that 
denied service connection for hearing loss.  A June 1998 
Board decision granted service connection for bilateral 
hearing loss.  A June 1998 rating decision implemented the 
Board decision and granted service connection for bilateral 
hearing loss.  That rating decision assigned the disability a 
noncompensable evaluation, effective from the date of receipt 
of the original claim, July 29, 1996.  

A July 1998 rating decision assigned the bilateral hearing 
loss a rating of 10 percent effective from July 29, 1996; and 
of 40 percent, effective from July 10, 1998.  The assigned 
effective date for the 40 percent evaluation was based the 
RO's determination that clinical evidence dated July 10, 1998 
showed an increase in severity of hearing loss that met the 
criteria for a 40 percent evaluation.  

In September 1998, the veteran filed a notice of disagreement 
with respect to the July 1998 rating decision as to the 
effective date.  He indicated that the effective date for the 
grant of service connection should be back at least to April 
28, 1980, based on medical evidence he supplied with this 
notice of disagreement. 

In a subsequent September 1998 statement of the case, the RO 
assigned an effective date of July 29, 1996 for assignment of 
the 40 percent evaluation for the veteran's bilateral hearing 
loss.  In that statement of the case, the RO denied an 
earlier effective date for the grant of service connection 
for bilateral hearing loss.

The record fails to identify any contact between the veteran 
or someone else on his behalf and any component of VA earlier 
than July 29, 1996 as to any matter referable to a hearing 
loss claim.  There having been no contact prior to the 
aforementioned date of July 29, 1996, no question is 
presented by the record as to whether any claim, be it formal 
or informal, for service connection for the hearing loss 
disorder in question was received by VA earlier than July 29, 
1996.  38 C.F.R. §§ 3.151, 3.155, 3.157 (1998).

Given that the veteran failed to submit a claim for benefits 
within one year of his separation from service, the governing 
legal authority, as cited above, provides that the earliest 
effective date assignable for the grant in question is the 
later of the date of receipt of claim or the date entitlement 
arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  In 
this case, although the record shows that entitlement to 
service connection arose earlier, July 29, 1996 is the date 
of receipt of the veteran's claim for service connection.  As 
such, under the pertinent regulatory criteria discussed 
above, the Board is unable to find a basis for establishing 
an effective date for the veteran's award of service 
connection for  bilateral hearing loss earlier than the date 
assigned by the RO, which is July 29, 1996. As in this case 
the law is dispositive, the claim for an earlier effective 
date is denied because of the absence of legal merit. Sabonis 
v. Brown, 4 Vet.App. 426 (1994).


ORDER

An effective date earlier than July 29, 1996, for an award of 
service connection for bilateral hearing loss is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

